FERNANDEZ, Circuit Judge,
Dissenting.
I dissent because I believe that the district court opinion was, essentially, correct. I adopt it1 as my own, with one important caveat. That is, as I read the opinion, the court determined that in most instances the appropriate remedy for taking an excess fee should be repayment of that fee with simple interest.2 Nickel I, 991 F.Supp. at 1179-82. However, there may be times when it is proper to use a different measure.3
Because of the lack of tracing, the small amount of the fees in the whole picture, and the excessively speculative and inappropriate nature of the alternate solutions propounded by Nickel, this is not one of those times. Thus, the wisdom of the usual approach is apparent, and the proper remedy remains reimbursement plus simple interest. Even if the district court’s opinion could be read as stating that the possibility of other solutions is always excluded, I still read it in this more limited way.
Thus, I respectfully dissent.

. Nickel v. Bank of Am. Nat’l Trust & Sav. Ass'n, 991 F.Supp. 1175 (N.D.Cal.1997) (Nickel I).


. I do not much like the simple interest approach, but it is, as the majority points out, the one chosen by the California legislature.


. For example, if the trustee has greatly bene-fitted itself by pocketing half of a sizeable trust fund as a "fee,” the court could surely develop an appropriate equitable special remedy. Here the excess percentage taken was small (an expert opined that the median was .1% of trust value) and amounted to "a very minuscule, almost an unmeasured percentage, factor in the bank's income.” Nickel I, 991 F.Supp. at 1183.